Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1958
                      Lower Tribunal No. F90-49006
                          ________________


                             Chey Williams,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



    An Appeal from the Circuit Court for Miami-Dade County, Zachary
James, Judge.

     Chey Williams, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, C.J., and EMAS, and BOKOR, JJ.

           PER CURIAM.

                      ON ORDER TO SHOW CAUSE
      On November 2, 2021, the Court ordered Chey Williams to show cause

why his appeal of a trial court disposition refusing to accept his motion

because he was previously barred from filing pro se motions should not be

dismissed as untimely. In that order we also ordered Williams to show cause

why he should not be precluded from filing further pro se pleadings, motions

and papers in this court relating to lower tribunal case number F90-49006.

When Williams failed to respond to our order within 10 days, we dismissed

his appeal. On December 3, 2021, Williams filed his response to our order.

The response was placed in the hands of prison officials for mailing on

November 19, 2021. The order that Williams seeks to appeal is nothing

more than a letter from the clerk of the lower court advising Williams that he

was prohibited from filing pro se pleadings on August 11, 2009. Williams

was also advised, by court order entered on January 6, 2015, that he had

been previously barred from filing pro se motions and the motion that he had

recently filed was stricken. The document that Williams seeks to appeal is

not an appealable order; therefore, the appeal remains dismissed as

previously ordered by this court. The trial court bar order was appealed in

case number 3D09-2370, and the order was affirmed by this court.




                                      2
      Upon consideration of Williams’ response to the order to show cause

and the successive, duplicative, pro se petitions and appeals brought by

Williams, we conclude that good cause has not been shown. Williams has

engaged in the filing of meritless, frivolous, and successive claims,

continuing to seek relief from this Court notwithstanding prior adverse

determinations on the merits.1

      In accordance with State v. Spencer, 751 So. 2d 47 (Fla. 1999), and

Concepcion v. State, 944 So. 2d 1069 (Fla. 3d DCA 2006), Williams is

prohibited from filing any further pro se appeals, pleadings, motions, or

petitions relating to his conviction, judgment, and sentence in lower tribunal

case F90-49006. We direct the Clerk of the Third District Court of Appeal to

refuse to accept any such papers relating to the relevant circuit court case

number unless they have been reviewed and signed by an attorney who is

a duly licensed member of The Florida Bar in good standing. See Whipple

v. State, 112 So. 3d 540 (Fla. 3d DCA 2013). Additionally, any such further

and unauthorized pro se filings by Williams may subject him to appropriate

sanctions, including the issuance of written findings forwarded to the




1 Williams’ prior appeals and petitions include 3D91-1980, 93-2542, 94-
1126, 94-1989, 95-787, 95-3458, 00-2534, 03-934, 05-1213, 08-150, 09-
2370, and 16-1896.

                                      3
Department of Corrections for its consideration of disciplinary action,

including the forfeiture of gain time. See § 944.279(1), Fla. Stat. (2017).




                                      4